Response to Amendment
	This communication is in response to the amendment filed on 5/16/2022.  Claims 1-9 and 11-23 are pending; Claims 11-15 and 20-23 are withdrawn from consideration.

Specification
The objection to the Abstract is withdrawn based on the amended Abstract filed on 5/16/2022.

Claim Rejections - 35 USC § 112
The rejection under 35 USC 112(b) of Claims 1-9 and 16-19 is withdrawn based on the arguments filed on 5/16/2022.

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Keith (U.S. Patent Pub. No. 2018/0045585).
Regarding Claim 1, Keith teaches a sensor unit (paragraphs [0004] and [0089]-[0104], and Figs. 6 and 9, sensor unit comprising sensor chip, or DTSC, 122 and cable 124) connectable to a gateway (data logger 136, paragraph [0102]), and configured for measuring at least one environmental parameter (temperature, paragraph [0089]), and configured to be calibrateable relative to said environmental parameter(s) (paragraphs [0071]-[0072] and [0093]), and further configured for storing electronic information associated with a validated calibration status (paragraphs [0093]-[0096], evidence of calibration including calibration certificate is stored on DTSC 122) and a unique identity of the sensor unit (paragraph [0096], device serial number), wherein the validated calibration status is a calibration certificate (paragraph [0096], calibration certificate).
Keith further teaches wherein the authenticity and authorship of the calibration certificate is verifiable (the calibration certificate of Keith is capable of being verified, i.e., verifiable; for example, a user could call a manufacturer of the sensor module), and wherein the sensor unit is mechanically and/or electrically detachably attached to the gateway (the sensor unit 130 of Fig. 9 of Keith is mechanically and electrically detachably attached to data logger 136 via cables).
Regarding Claim 3, Keith teaches everything that is claimed above with respect to Claim 1.  Keith further teaches wherein the validated calibration status is a validated traceable calibration status (paragraph [0082], the sensor module is pre-calibrated in accordance with a standard, and paragraphs [0093]-[0096], the certificate provides traceable evidence of the calibration of the sensor).
Regarding Claim 4, Keith teaches everything that is claimed above with respect to Claim 1.  Keith further teaches wherein the unique identity of the sensor unit is a hardware encoded identification for machines (paragraph [0096], device serial number).
Regarding Claim 5, Keith teaches everything that is claimed above with respect to Claim 1.  Keith further teaches further configured for storing electronic information associated with the measured parameter(s) (paragraphs [0093]-[0096], the evidence of calibration of the sensor is associated with any environmental parameters measured by the sensor, because the measurement is performed based on the calibration).
Regarding Claim 7, Keith teaches everything that is claimed above with respect to Claim 1.  Keith further teaches wherein the sensor unit is configured to be disposable (it is inherent that the sensor unit 130 of Fig. 9 of Keith, which includes a sensor module 100 as shown in Figs. 5-7 of Keith, is disposable).
Regarding Claim 8, Keith teaches everything that is claimed above with respect to Claim 1.  Keith further teaches wherein the gateway is configured for receiving and storing the electronic information of the sensor unit (paragraph [0102], data logger 136).
Regarding Claim 9, Keith teaches everything that is claimed above with respect to Claim 1.  Keith further teaches wherein the gateway is configured for replaceable sensor units (it is inherent that the sensor unit 130 of Fig. 9 of Keith, which includes a sensor module 100 as shown in Figs. 5-7 of Keith, is replaceable).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Keith in view of Gredegard (U.S. Pub. No. 2015/0347607).
Regarding Claim 2, Keith teaches everything that is claimed above with respect to Claim 1.  Keith does not teach wherein the validated calibration status is an encrypted fingerprint.  However, in the related art, Gredegard teaches in paragraphs [0018]-[0019] use of a hash function to verify sensor calibration data.  The Examiner takes Official Notice that an output of a hash function is a fingerprint.  It would have been obvious to one skilled in the art at the time of the invention to include the hash function of Gredegard in the system of Keith, in order to verify the integrity of the calibration of the sensor (see Gredegard, paragraph [0018]).
Regarding Claim 16, Keith in view of Gredegard teaches everything that is claimed above with respect to Claim 2.  Keith does not teach wherein the fingerprint is obtained by a hashing function.  However, in the related art, Gredegard teaches in paragraphs [0018]-[0019] use of a hash function to verify sensor calibration data. It would have been obvious to one skilled in the art at the time of the invention to include the hash function of Gredegard in the system of Keith, in order to verify the integrity of the calibration of the sensor (see Gredegard, paragraph [0018]).

Claims 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Keith in view of Campbell (U.S. Pub. No. 2015/0184997).
Regarding Claim 6, Keith teaches everything that is claimed above with respect to Claim 1.  Keith does not teach an identification circuit (ID IC) as a hardware encoded identification.  However, Campbell teaches, in paragraph [0022], identification circuits that may be embedded within each modular sensor segment in a sensor system.  It would have been obvious to one skilled in the art at the time of the invention to include the identification circuits of Campbell in the sensors of Keith, in order to individually identify each sensor segment (see Campbell, paragraph [0022] and claim 8).
Regarding Claim 19, Keith in view of Campbell teaches everything that is claimed above with respect to Claim 6.  Keith does not teach wherein the ID IC is configured for tracing or tagging the electronic information stored on the memory unit. However, Campbell teaches, in paragraph [0022], that the sensor controller can determine sensor types based on the identification circuits that may be embedded within each modular sensor segment in a sensor system; and that human interaction with objects can be tracked based on the sensor data.  The tracking of Campbell would be performed based on the sensor types that are determined based on the identification circuits. It would have been obvious to one skilled in the art at the time of the invention to include ID IC’s that are configured for tracing or tagging (i.e., tracking) the electronic information stored on the memory unit of Campbell in the system of Keith, in order track sensor data from individually identified sensor segments (see Campbell, paragraph [0022] and claim 8) using a technology that can be extended for use with environmental characteristic sensors (see Campbell, paragraph [0037])

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Keith in view of You (U.S. Pub. No. 2006/0213766).
Regarding Claim 17, Keith teaches everything that is claimed above with respect to Claim 4.  Keith does not teach wherein the hardware encoded identification for machines is a silicon serial number.  However, You teaches in paragraph [0043] a temperature sensor that includes unique, static silicon serial number.  It would have been obvious to one skilled in the art at the time of the invention to include silicon serial numbers as taught in You in the system of Keith, in order to uniquely identify any sensors of the multiple sensors that can co-exist in the system (see You, paragraph [0043]).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Keith in view of Enke (U.S. Pub. No. 2019/0349204).
Regarding Claim 18, Keith teaches everything that is claimed above with respect to Claim 1.  Keith does not teach configured for encryption or hash securing the measured and stored parameter(s).  However, Enke teaches in paragraph [0002] that data (which can be sensor data, see paragraph [0004] of Enke) can be encrypted in order to secure data during communication and storage.  It would have been obvious to one skilled in the art at the time of the invention to include the encryption of Enke in the sensor system of Keith, in order to prevent unauthorized access to secured data (see Enke, paragraph [0002]).

Response to Arguments
Applicant's arguments filed 5/16/2022 regarding the 112(b) rejection have been fully considered and the rejection has been withdrawn.
Regarding the 102 rejection of independent Claim 1, Applicant’s arguments have been considered but are not persuasive.  Applicant states on page 8 of the response dated 5/16/2022 that the calibration certificate of Keith can be checked indirectly; the Examiner notes that an indirect checking of a calibration certificate, which Applicant admits is present in Keith, can be equated to a validation.  An updated rejection of Claim 1 over the Keith reference is provided above.  It is further noted that Pottier (U.S. Pub. No. 2018/0026799, cited on Applicant’s IDS dated 3/8/2022) teaches “wherein the authenticity and authorship of the calibration certificate is verifiable”, as recited in amended Claim 1, in at least paragraph [0047].  Further, Enke also teaches “wherein the authenticity and authorship of the calibration certificate is verifiable”, as recited in amended Claim 1, in at least paragraph [0074].  
If Applicant intends for the Claims to be treated under 35 USC 112(f), such that the Claims import all of the features put forth in the Specification, Applicant should indicate this in a future Response.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA L DAVIS whose telephone number is (571)272-1599. The examiner can normally be reached Monday-Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CYNTHIA L. DAVIS
Examiner
Art Unit 2863



/C.L.D./Examiner, Art Unit 2863       

/NATALIE HULS/Primary Examiner, Art Unit 2863